Citation Nr: 0433635	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  95-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center (M&ROC) in Fort Harrison, Montana


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
paranoid type schizophrenia.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

(The issue of whether clear and unmistakable error (CUE), as 
defined by 38 C.F.R. § 3.105(a) (2001), was made in a May 11, 
1944 rating decision, wherein the M&ROC reduced the 
evaluation for dementia praecox from 70 percent to 30 percent 
is addressed in a separate decision under the same docket 
number.)  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from May 
1942 to April 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Fort Harrison, Montana M&ROC.

The Board issued a decision on March 11, 2002, wherein it 
denied the increased rating claim and the claim for a TDIU.  
The appellant appealed that determination to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
January 2004, the CAVC granted a Joint Motion for Remand and 
vacated the March 11, 2002 Board decision and remanded the 
case to the Board for readjudication and issuance of a new 
decision.

In August 2004 the Board invited additional evidence and/or 
argument from the appellant's attorney in this matter.  In 
November 2004 the Board received additional argument on 
behalf of the appellant.

The appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.





REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  





The basis for the CAVC remand was the Board's failure to 
adequately address the requirements of the VCAA, specifically 
with respect to the failure to adequately discuss the 
requirement to notify an appellant of the evidence necessary 
to substantiate his or her claim, and to indicate what 
evidence, if any, would be gathered by the appellant, and 
which evidence would be provided by VA.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Secondly, in the recent statement submitted by the veteran's 
attorney, there was requested a hearing before the M&ROC.  It 
is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
It is incumbent upon the M&ROC to schedule the appellant for 
such a hearing.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  

The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran is entitlement to a higher 
evaluation for his service-connected 
psychiatric disorder and that he has been 
rendered unemployable solely by virtue of 
his service-connected disability.  

The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran is 
unemployable solely because of his 
service-connected psychiatric disability.  


This letter from the VBA AMC should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  

3.  The VBA AMC should schedule the 
veteran for a hearing before the M&ROC, as 
soon as it may be feasible.
Notice should be sent to the appellant and 
his attorney, a copy of which should be 
associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

5.  The VBA AMC should then conduct any 
necessary development and issue a 
supplemental statement of the case if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


